464 S.E.2d 112 (1995)
Mary B. HENDRIX, Respondent,
v.
EASTERN DISTRIBUTION, INC., Petitioner.
No. 24342.
Supreme Court of South Carolina.
Heard October 17, 1995.
Decided November 6, 1995.
Rehearing Denied December 8, 1995.
*113 Henry Hammer, Howard Hammer and Lowell E. Bernstein, Hammer and Hammer, Columbia; and Scott Elliott, Columbia, for Petitioner.
Leonard J. Spooner, Greenville, for respondent.
PER CURIAM:
We granted a writ of certiorari to review the Court of Appeals' opinion in Hendrix v. Eastern Distribution, Inc., ___ S.C. ___, 446 S.E.2d 440 (Ct.App.1994). We affirm in result.
Hendrix instituted a breach of contract action against her former employer, Eastern Distribution, Inc. The jury returned a verdict for Hendrix. Eastern appealed, claiming the trial court should have granted its motion for a directed verdict. The Court of Appeals found this issue procedurally barred from review and, accordingly, affirmed the judgment in Hendrix' favor. The Court of Appeals nonetheless went on to address the merits of the issue.
Since the issue concerning Eastern's motion for a directed verdict was not preserved for review, it should not have been addressed. Smith v. Phillips, ___ S.C. ___, 458 S.E.2d 427 (1995) (Davis Adv.Sh. No. 13 at 18); Connolly v. People's Life Insurance Co., 299 S.C. 348, 384 S.E.2d 738 (1989). Accordingly, we affirm in result only. We vacate the Court of Appeals' opinion to the extent it addressed an issue which was not preserved.
AFFIRMED IN RESULT.